< eC @ biz.dominos.com/web/public/franchise Q *

 

Franchise with Us

~QWN=

Way

 

GREAT OPPORTUNITIES FOR GREAT OPERATORS.

Founded in 1960, Domino's is the recognized world leader in pizza delivery. Domino's is listed on the NYSE under the symbol "DPZ." As of the
second quarter of 2020 and through its global footprint, primarily made up of locally-owned and operated franchises, Domino's operated a network
of more than 17,100 franchised and company-owned stores in the United States and over 90 international markets.

The Domino's economic model is built on strong cash-on-cash returns. Our industry-leading technology platform enables online ordering, direct
email marketing, cost controls and store management. Domino's value-added supply system ensures quality, consistency and leverages our
purchasing power.
